DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendments
1)	Acknowledgment is made of Applicants’ amendments filed 11/09/22 and 10/27/22 in response to the non-final Office Action mailed 08/01/22.
Species Election
2)	The instant application contains claims directed to the following group of patentably distinct species of the claimed invention: 
Group (C)  Moritella strain species (new claim 22):
          (i) Moritella oceanus strain 5; (ii) Moritella oceanus strain 28; (iii) Moritella oceanus strain 26; and (iv) Moritella rawaki strain 24.
          Claims 1, 5 and 6 are generic.
 	The species identified above are independent and distinct because the various strain species are structurally and antigenically diverse. The various species require individual searches.
	Applicants are required under 35 U.S.C § 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species to be examined without traverse and (ii) identification of the claims encompassing the elected species.  
	Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R 1.141.  		
	A telephonic request was made to Applicants’ representatives Ronald I. Eisenstein and Jeanne Jodoin to elect one of the Moritella strains set forth supra. See attached Interview Summary. Ms. Jodoin elected the Moritella oceanus strain 5 species. Affirmation of this election must be made by Applicants in replying to this Office action.   
Status of Claims
3)	Claims 2-4 have been canceled via the amendment filed 11/09/22.
	Claim 1 has been amended via the amendment filed 11/09/22.
	New claims 22 and 23 have been added via the amendment filed 11/09/22.
	Claims 1 and 5-23 are pending.   
	The examination has been extended to the Moritella oceanus strain 26 species; and to the lipid A molecule species with six acyl chains comprising a length of 12-14 carbons.
Claims 1, 5, 6, 22 and 23 are under examination. 
Color Drawings - Petition Granted
4)	Applicants’ petition to accept color drawings has been granted via the Petition Decision mailed 10/03/22.  
Prior Citation of Title 35 Sections
5)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  
Prior Citation of References
6)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Objection to Specification / Claim(s)
7)	The instant specification and new claims 22 and 23 are objected to for the following reason(s):
37 C.F.R 1.75(d)(1) provides, in part, that ‘the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.’ Furthermore, 35 U.S.C § 132 states that no amendment (including newly added claims) shall introduce new matter into the disclosure of the invention.  
New claim 22, dependent from the amended claim 1, includes the new limitation “Moritella oceanus strains …. 26”. Applicants refer to paragraphs [070] to [072] and [0268] and Table 3 for support. However, while there is descriptive support and antecedent basis for the strain --Moritella oceanus 36--, there is no descriptive support in these parts of the as-filed specification for the above-identified limitation in claim 22.   
New claim 23 includes the new limitations “the strain has six …. acyl chains each comprising a length of 12-14 carbons (C12-C14)”. Applicants refer to paragraphs [070] to [072] and [0268] and Table 3 for support. While there is descriptive support and antecedent basis for the immunostimulatory lipid A of specific strains of Moritella such as Moritella oceanus strain 5 or Moritella oceanus strain 24 comprising six acyl chains each comprising a length of 12-14 carbons, there is no descriptive support and antecedent basis for a “strain” having six acyl chains each comprising a length of 12-14 carbons. 
Objection Withdrawn
8)	The objection to the drawings set forth in paragraph 6 of the Office Action mailed 08/01/22 is withdrawn. 
9)	The objection to claim 1 set forth in paragraph 22 of the Office Action mailed 08/01/22 is withdrawn in light of Applicants’ amendment to the claim.
Rejection(s) Moot
10)	The rejection of claims 2 and 4 set forth in paragraph 10 of the Office Action mailed 08/01/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is moot in light of Applicants’ cancellation of the claims. 
11)	The rejection of claims 2 and 4 set forth in paragraph 12 of the Office Action mailed 08/01/22 under 35 U.S.C § 101 as being directed to a judicial exception without significantly more is moot in light of Applicants’ cancellation of the claims. 
12)	The rejection of claims 5 and 6 set forth in paragraph 14 of the Office Action mailed 08/01/22 under 35 U.S.C § 112(a) or (pre-AIA ), first paragraph as not providing adequate written description is moot in light of Applicants’ cancellation of the claims. 
13)	The rejection of claim 4 set forth in paragraph 18 of the Office Action mailed 08/01/22 under 35 U.S.C § 102(a)(1) as being anticipated by Deneke et al. (Canadian J. Microbiol. 19: 1211-1217, 1973, of record) as evidenced by Benediktsdottir et al. (Int. J. System. Evolut. Microbiol. 50: 470-488, 2000, of record) is moot in light of Applicants’ cancellation of the claim. 
Rejection(s) Withdrawn
14)	The rejection of claim 1 set forth in paragraph 10(b) of the Office Action mailed 08/01/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicants’ amendment to the claim. 
15)	The rejection of claims 5 and 6 set forth in paragraph 10(c) of the Office Action mailed 08/01/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicants’ amendment to the base claim. 
16)	The rejection of claims 1, 5 and 6 set forth in paragraph 12 of the Office Action mailed 08/01/22 under 35 U.S.C § 101 as being directed to a judicial exception without significantly more is withdrawn in light of Applicants’ amendment to the base claim. 
	Applicants contend that the engineered chains do not have the O antigen as explained in the specification. Applicants submit that the pending claims are directed a composition comprising an immunostimulatory lipid A molecule that has been modified to remove the O antigen, which does not exist in nature and the claims are directed to composition forms that do not exist in nature. With these, Applicants assert that the claimed compositions are directed to more than just the natural phenomenon.
	Applicants’ arguments have been carefully considered, but are not persuasive. Applicants are referred to the new rejection under 35 U.S.C § 101 set forth in this Office Action to address the claims as amended, which also addresses Applicants’ arguments supra. 
17)	The rejection of claims 5 and 6 set forth in paragraph 14 of the Office Action mailed 08/01/22 under 35 U.S.C § 112(a) or (pre-AIA ), first paragraph as not providing adequate written description is withdrawn in light of Applicants’ amendment to the base claim and the new rejection set forth below to address the amended claims and the new dependent claims. Applicants’ arguments have been carefully considered, but are moot in light of the withdrawal of the rejection.
18)	The rejection of claims 1 and 5 set forth in paragraph 18 of the Office Action mailed 08/01/22 under 35 U.S.C § 102(a)(1) as being anticipated by Deneke et al. (Canadian J. Microbiol. 19: 1211-1217, 1973, of record) as evidenced by Benediktsdottir et al. (Int. J. System. Evolut. Microbiol. 50: 470-488, 2000, of record) is withdrawn in light of Applicants’ amendment to claim 1 and the new rejection set forth below to address claim 1 as amended. 
	Applicants contend that Deneke et al. focuses solely on the isolation of lipopolysaccharides from Vibrio marinus strain PS-207, but does not teach removing the O antigen. Applicants assert that neither reference teach or suggest an immunostimulatory lipid A molecule engineered from LPS isolated from a species selected from an immune-stimulatory strain of Moritella. 
	Applicants’ arguments have been carefully considered, but are not persuasive. Deneke et al. as evidenced by Benediktsdottir et al. taught instant claim(s) as amended. Applicants are referred to the new rejection under 35 U.S.C § 102(a)(1) set forth in this Office Action to address the claim(s) as amended, which addresses Applicants’ arguments. 
19)	The rejection of claims 1 and 5 set forth in paragraph 20 of the Office Action mailed 08/01/22 under 35 U.S.C § 103 as being unpatentable over Hoffman et al. (Carbohydrate Res. 347: 164-167, 2012, of record) in view of Apicella et al. (In: Methods in Enzymology, Academic Press Inc., pages 241-252, 1994, of record) is withdrawn. Applicants’ arguments have been considered, but are moot in light of the withdrawal of the rejection.
20)	The rejection of claim 6 set forth in paragraph 21 of the Office Action mailed 08/01/22 under 35 U.S.C § 103 as being unpatentable over Deneke et al. (Canadian J. Microbiol. 19: 1211-1217, 1973, of record) as evidenced by Benediktsdottir et al. (Int. J. System. Evolut. Microbiol. 50: 470-488, 2000, of record), or Hoffman et al. (Carbohydrate Res. 347: 164-167, 2012, of record) as modified by Apicella et al. (In: Methods in Enzymology, Academic Press Inc., pages 241-252, 1994, of record) and further in view of Longenecker (US 20160082093 A1, of record) is withdrawn in light of Applicants’ amendment to claim 1 and the new rejection set forth below to address the claim(s) as amended. Applicants’ arguments have been considered, but are moot in light of the withdrawal of the rejection.
Rejection under 35 U.S.C § 101
21)	35 U.S.C § 101 states:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  

22)	Claims 1, 5, 6, 22 and 23 are rejected under 35 U.S.C § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Instant claim 1, as amended, claims a composition comprising an immunostimulatory lipid A engineered from a lipopolysaccharide (LPS) isolated from an immune-stimulatory strain of the genus Moritella, wherein the LPS O antigen is absent. Claim 6 encompasses a vaccine adjuvant comprising the composition of claim 1. New claims 22 and 23 recite Moritella oceanus strain 5, a naturally occurring strain, and the natural acylation of the strain respectively. Because these elements are composed of matter, at least one embodiment encompassed within the broadest reasonable interpretation (BRI) of the instant claims is directed to a statutory category, i.e., a composition of matter (Step 1: YES). The term ‘engineered’ as defined at section [0070] of the instant specification refers to the lipid A as one that is merely separated from the O antigen and core oligosaccharide of the LPS. As amended currently, the lipid A of the LPS recited in claim 1 lacks the LPS O antigen, the BRI of which encompasses the lipid A of rough-type lipopolysaccharides of Moritella, i.e., naturally lacking LPS O antigen. See first sentence of the 1st full paragraph of page 18 of Bjornsson et al. J. Appl. Micobiol. 111: 17-25, 2011. A rough LPS is known in the art as a no O-antigen LPS. See abstract of Clark et al. Appl Environ Microbiol. 2021 Oct0ber; 87(20): e00964-21. The claimed lipid A is the terminally O-antigen- truncated LPS of a naturally occurring immune-stimulatory strain of the genus Moritella analogous to peptide F of the subject matter ineligible claim 3 of Example 28 of the Life Sciences Examples issued in May 2016. The lipid A is not required to be present in the claimed composition in any specific effective amount. Thus, for at least one embodiment encompassed within the (BRI), the claimed lipid A does not display markedly different characteristics compared to the naturally occurring element or counterpart. Accordingly, Moritella lipid A lacking the LPS O antigen in the composition is a ‘product of nature’ exception, and the claims are directed to a judicial exception (Step 2A Prong One: YES). Judicial exceptions include natural products including those derived from natural sources such as naturally occurring bacteria and their outer membranes, cell wall, and other substances such as rough LPS or lipid A therefrom found in or derived therefrom, or from nature.  This is the case regardless of whether particular words such as ‘isolated’, ‘purified’, ‘recombinant’, or ‘synthetic’ are recited in the claim(s). Next, the claims as a whole are analyzed to determine whether any additional element, or a combination of elements, is sufficient to ensure that the claims amount to significantly more than the exceptions. Having a vaccine adjuvant, for example, a naturally occurring aluminum salt, with the claimed lipid A does not markedly change the lipid A and does not integrate the judicial exception(s) into a practical application (Step 2A Prong Two: NO). In addition, having an adjuvant with lipid A was well understood, routine and conventional prior to Applicants’ invention and at the time of filing of the application, so having the two does not meaningfully limit the claim. The claims as a whole do not amount to significantly more than ‘product of nature’ by itself (Step 2B: NO). The presence of a naturally occurring judicial exception by itself or with a natural element does not change it markedly significantly and therefore does not make it subject matter eligible. The combination of natural products or judicial exceptions does not make the resulting agent or composition patent eligible. Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130 (1948). The qualities or characteristics of the claimed lipid A in the composition are the handiwork of nature.  The claims as a whole add nothing significant beyond the sum of their parts taken separately.  Therefore, the claims are not directed to a patent eligible subject matter.  
The rationale for this determination is formed in view of the 2019 PEG, the 2015 Update of the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 4618) (hereafter Interim Eligibility Guidance) dated 16 December 2014, the Life Sciences Examples issued in May 2016, and in view of Myriad v Ambry, CAFC 2014-1361, -1366, 17 December 2014. The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June13, 2013).
Rejection(s) under 35 U.S.C § 112(a) or (pre-AIA ), First Paragraph
23)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.
 
24)	Claims 22 and 23 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.  
New claim 22 includes the new limitation “Moritella oceanus strains …. 26”. Applicants refer to paragraphs [070] to [072] and [0268] and Table 3 for support. However, while there is descriptive support for the strain --Moritella oceanus 36--, there is no descriptive support in these parts of the as-filed specification for the above-identified limitation in new claim 22. New claim 23 includes the new limitations “the strain has six …. acyl chains each comprising a length of 12-14 carbons (C12-C14)”. Applicants refer to paragraphs [070] to [072] and [0268] and Table 3 for support. While there is descriptive support for the immunostimulatory lipid A of specific strain of Moritella such as Moritella oceanus strain 5 comprising six acyl chains each comprising a length of 12-14 carbons, there is no descriptive support for a “strain” having six acyl chains each comprising a length of 12-14 carbons. Therefore, the identified limitations in the claims and the currently claimed scope of the claims are considered to be new matter. See M.P.E.P 608.04 to 608.04(c).  
Applicants are invited to point to the descriptive support in specific pages and lines of the disclosure, as originally filed, for the limitation identified above, or alternatively, remove the new matter from the claim(s). Applicants should specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and 2163.06.  
25)	Claims 1, 5, 6, 22 and 23 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection. 
	New claim 23 is included in this rejection with the assumption that Applicants intended this claim to depend from the amended composition claim 1. 
	The analysis of whether the as-filed specification complies with the written description requirements calls for the Office to compare the scope of the claims with the scope of the description to determine whether Applicants have demonstrated possession of the full scope of the claimed invention at the time of the invention. In the instant case, the claims are drawn to or encompass a composition comprising an immunostimulatory lipid A molecule engineered from a lipopolysaccharide (LPS) isolated from an immunostimulatory strain of the genus Moritella wherein the LPS O antigen is absent. A vaccine adjuvant or formulation claimed in the dependent claim 6 comprises the composition of claim 1. The scope of the claims encompasses the elected strain species Moritella oceanus 5 and the examined strain species Moritella oceanus 26 as recited in the new dependent claim 22, both of which are required to be immune-stimulatory strains as required by the base claim 1 as amended. Encompassed within the broadest reasonable interpretation (BRI) of the claim limitations ‘an immune-stimulatory strain of the genus Moritella’ are strains of numerous species within the genus of Moritella, for example, Moritella viscosa, Moritella rawaki, Moritella oceanus 5, Moritella oceanus 26 etc. The claim limitation ‘engineered’ as defined at section [0070] refers to the engineered lipid A being one that is separated from the O antigen and the core oligosaccharide of the Moritella LPS. Thus, the limitation ‘engineered’ is required to be correlated with the removal of both the O antigen and the core oligosaccharide from the isolated LPS of an immune-stimulatory strain of Moritella. The scope of the claims encompasses the elected strain Moritella oceanus 5 and the examined strain Moritella oceanus 26 recited in new claim 22, both of which are required to be immunostimulatory strains per the amended claim 1. While the examined lipid A molecule of claim 23 is required to have six acyl chains comprising a length of C12-C14 carbons, the lipid A molecule species encompassed within the scope of claims 1, 5, 6 and 22 broadly include divergent lipid A molecule species that are not required to be hexa-acylated and that can comprise carbons other than C12-C14 such as C16 carbons. Thus, the claimed O antigen-lacking lipid A molecule represents a huge genus of variable structure isolated from the LPS of divergent members of the entire genus of Moritella. The structurally diverse species of said huge genus of lipid A having any number of acyl chains and any number of carbons are required not only to have immunostimulatory functions, but also TLR signaling function, caspase signaling function, or a combination of thereof such that it is used as a component of the vaccine formulation or the vaccine adjuvant claimed in claim 6. However, at the time of the invention, Applicants were not in possession of the variant lipid A genus and the full scope of the invention as claimed. 
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’ In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  A mere statement that the invention includes a composition comprising an immunostimulatory lipid A molecule lacking LPS O antigen as claimed is insufficient to meet the written description requirement of the claimed invention. To satisfy the written description provision of 35 U.S.C § 112(a) or (pre-AIA ), first paragraph, a convincing structure-function relationship must exist between the structure of the O antigen-lacking lipid A molecule from LPS of immune-stimulatory strains of the Moritella genus and its immunostimulatory function, its TLR signaling function, its caspase signaling function, or a combination thereof. The instant specification intends in vivo immune response-inducing applications, i.e., induction of an increased immune response to an antigen upon administration to a subject with said antigen, as is evident from the method claims 7-12. However, at the time of the invention, the structure of a representative number and variety of O antigen-lacking lipid A molecule species engineered from isolated LPS of immune-stimulatory strains of the entire genus of Moritella including the strain Moritella oceanus 26 recited in claim 22, wherein the O antigen-lacking lipid A molecule species comprise any number of acyl chains other than six acyl chains and any number of carbons other than C12-1C14 were not correlated with the above-identified requisite functions. A “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).” MPEP 2163. Species must be adequately described and must fairly represent the wide variation within the entire genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient number and variety of representative species encompassing the entire breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and … cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”). Abbvie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ 2d 1780, 1790, 2014 BL 183329, 12 (Fed. Cir. 2014). 
A review under written description includes a determination of the field of the invention and the level of skill and knowledge in the art.  For some arts, there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed. The written description inquiry is further case and context-specific. A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372.  [Emphasis added]. According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

The evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts. With regard to the instantly claimed invention, at the time of the invention, the state of the art recognized the existence of structural variability among lipid A moieties of LPS molecules within a given species and its tremendous impact on the function of lipid A. For example, see the paragraph bridging the two columns of page 919 of Caroff et al. Microbes and Infection 4: 915-926, 2002 (of record). Specifically with regard to the variability and heterogeneity of lipid A, Caroff et al. taught the following (see left column of page 917):
	…… lipid A structures most often introduce variability engendered by the degree of acylation, by the pattern of substitution of the two lipid A phosphates, and even by the nature of the fatty acids ….. Unfortunately, the consequences of these heterogeneities have been underestimated in studies of LPS functions.

With these variability and heterogeneity of lipid A well-documented in the art, the immunostimulatory function, the TLR signaling function, the caspase signaling function, or a combination of thereof of an immunostimulatory lipid A molecule isolated from LPS of divergent immune-stimulatory strains or species of the genus Moritella each lacking the LPS O antigen and comprising, for example, two, three, four, or five acyl chains and/or a length of any number of carbons including C16 carbons as currently encompassed, was not predictable at the time of the invention. From a review of the instant specification, it appears that Applicants were in possession of an isolated and purified lipid A molecule obtained from an isolated  lipopolysaccharide of specific immune-stimulatory strains of Moritella such as Moritella oceanus 5, wherein the LPS O antigen- and the LPS core oligosaccharide-lacking lipid A molecule is predicted to be hexa-acylated and bis-phosphorylated and having C12 and C14 optimal length acyl chains and zero C16 acyl chains. See at least Figures 6A and 6B and sections [0262] and [0263]. However, at the time of the invention, Applicants were not in possession of LPS O antigen-lacking immunostimulatory lipid A molecule genus isolated from lipopolysaccharide genus of immune-stimulatory strain genus of Moritella wherein the lipid A molecule species that were, for example, tetra-acylated or penta-acylated, i.e., having four or five acyl chains or less, with or without having a length of 12-14 carbons or having C16 carbons, wherein the structure of said lipid A molecule species is correlated with the immunostimulatory function, the TLR signaling function, the caspase signaling function, or a combination of thereof as well as the function of inducing an increased immune response to an antigen upon administration to a subject with said antigen. None of the Moritella strains depicted in Table 3 comprised a LPS lipid A having any number of predicted acyl chains other than six acyl chains. Furthermore, Applicants were certainly not in possession of an O antigen-lacking immunostimulatory lipid A engineered from an isolated LPS of Moritella oceanus strain 26 which strain has been shown to be an immune-stimulatory strain.  
	The written description requirement can be met by describing the claimed subject matter to a person skilled in the art using sufficiently detailed, relevant identifying characteristics such as functional characteristics, and correlating those functional characteristics with a disclosed structure. See Enzo Biochem v. Gen-Probe, 323 F.3d 956, 964, 967, 968 (Fed. Cir. 2002). Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed.Cir.1991). The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.” See page 1117. MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.” Without a concrete correlation between structure and function, the claims do little more than define the claimed invention by function. This is not sufficient to satisfy the written description requirement.  Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. Appl. & Int. 2007) citing Eli Lilly, 119 F.3d at 1568, 43 USPQ at 1406 (‘definition by function ….. does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is’). Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991) states “we hereby reaffirm, that 35 U.S.C § 112 (pre-AIA ), first paragraph, requires a ‘written description of the invention’ which is separate and distinct from the enablement requirement”. In re Ruschig, 379 F.2d 990 (CCPA 1967) states that written description is one of three distinct requirements under 35 U.S.C § 112 (pre-AIA ), first paragraph. MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’. The instant specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the variant lipid A genus and the full scope of the claimed invention at the time of filing. Instant claims do not meet the written description provision of 35 U.S.C § 112(a) or (pre-AIA ), first paragraph.   
Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph
26)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

27)	Claims 22 and 23 are rejected under 35 U.S.C § 112(b) as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  
	(a)	New claim 22 is indefinite for having improper antecedence in the limitation “the bacterium”. New claim 22 depends from the amended claim 1, which does not include recitation of a “bacterium”.
	(b)	New claim 22 is further ambiguous, confusing, and indefinite in the limitations “the bacterium is from a species selected from the groups consisting of Moritella oceanus strains 5 ….. strain 24”. Claim 22 depends from claim 1 which recites a “strain of the genus Moritella”. For the purpose of particularly pointing out and distinctly claiming the subject matter, it is suggested that Applicants replace the above-identified limitations with the limitations --the strain of the genus Moritella is selected from the group consisting of Moritella oceanus strain 5, ….. Moritella oceanus strain … and ….. strain 24--.
	(c)	New claim 23, drawn to a composition, is indefinite because it depends from the non-elected method claim 21 instead of depending from an elected composition claim. 
	(d)	New claim 23 is further ambiguous and indefinite in the limitations “the strain has six …. acyl chains ….”. It is unclear how a strain, as opposed to a lipid A, can have six acyl chains each comprising a length of 12-14 carbons. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim.
Rejection(s) under 35 U.S.C § 102
28)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

29)	Claims 1 and 5 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Deneke et al. (Canadian J. Microbiol. 19: 1211-1217, 1973, of record) as evidenced by Benediktsdottir et al. (Int. J. System. Evolut. Microbiol. 50: 470-488, 2000, of record). 
Deneke et al. taught a lipid A composition wherein the lipid A was released from the LPS isolated from a Vibrio marinus bacterium strain PS-207 after mild acid hydrolysis followed by neutralization. The prior art lipid A comprised a hydroxy myristic acid (C14:OH), i.e., a length of 14 carbons, which falls within the length of C12-C14 of Applicants’ lipid A as identified in Applicants’ specification, and therefore is expected be immunostimulatory. Deneke et al. taught a neutralized lipid A preparation (i.e., composition) obtained from the isolated LPS of Vibrio marinus bacterium after subjecting it to mild acid hydrolysis. The lipid A of the prior art was separated from the polysaccharide side chain, i.e., the LPS O antigen, and therefore lacked the LPS O antigen. Deneke et al. expressly taught that the LPS isolated from the marine bacterium strain PS-207 was found to be similar to the lipopolysaccharides of R mutants of enteric organisms, which lack the O antigenic structure. See right column of page 1212 including first and last full paragraphs therein; the paragraph bridging the two columns of page 1214; the sentence bridging pages 1211 and 1212; 1st full paragraph of right column of page 1215; and abstract. That the prior art lipid A of Vibrio marinus is the same as the instantly claimed lipid A of a bacterium of the genus Moritella is inherent in the teachings of Deneke et al. in light of what was known in the art at the time of the invention. For instance, Benediktsdottir et al. taught that Vibrio marinus does not belong to the Vibrio genus, instead it belongs to the genus Moritella. At first full paragraph of page 480, Benediktsdottir et al. expressly referred to Vibrio marinus as Moritella marina. Given that Moritella marina is one of the Moritella bacterium used by Applicants in the instant application to obtain the LPS and then obtain the claimed molecule therefrom, the prior art lipid A lacking O antigenic structure and comprising C14:OH is the same as the claimed lipid A and it is expected to have the same immunostimulatory function and the function recited in claim 5. The prior art product meets the structural requirement(s) of the instantly claimed product and therefore is viewed as the same as the prior art product. Since the Office does not have the facilities for examining and comparing the two products, the burden is on the Applicants to show a novel or an unobvious difference between the instantly claimed product and the prior art product. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzerald et al., 05 USPQ 594.   
	Claims 1 and 5 are anticipated by Deneke et al. The reference of Benediktsdottir et al. is not used as a secondary reference in combination with the reference of Deneke et al., but rather is used to show that every element of the claimed subject matter is disclosed by Benediktsdottir et al. with the unrecited limitation(s) being inherent as evidenced by the state of the art.  See In re Samour 197 USPQ 1 (CCPA 1978).  
Rejection(s) under 35 U.S.C § 103
30)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention. 
31)	Claim 6 is rejected under 35 U.S.C § 103 as being unpatentable over Deneke et al. (Canadian J. Microbiol. 19: 1211-1217, 1973, of record) as evidenced by Benediktsdottir et al. (Int. J. System. Evolut. Microbiol. 50: 470-488, 2000) and further in view of Longenecker (US 20160082093 A1, of record). 
	The teachings of Deneke et al. as evidenced by Benediktsdottir et al. are set forth supra, which are silent on their lipid A being comprised in a vaccine formulation. 
	However, having an art-known lipid A added to an art-known vaccine formulation was routine and conventional in the art at the time of the invention. For instance, Longenecker taught that a lipid A can be added to a vaccine as an adjuvant. See section [0015].
	Given the teaching of Longenecker, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to have Deneke’s lipid A composition to an art-known vaccine to produce the instant invention for the purpose of studying or investigating its structure, functions and/or bioactivity since doing so was routine in the LPS art. 
	Claim 6 is prima facie obvious over the prior art of record.
Claim(s) Objection(s) - Suggestion(s)
32)	Claims 22 and 23 are objected to for the following reasons:
	(a)	New claim 23, drawn to a composition, is objected to for depending from a non-elected method claim.
	(b)	New claim 22 is objected to for using the Markush language without the coordinating conjunction --and-- after the limitations ’26;’.
	(c)	New claim 22 is further objected to for the unnecessary italicization of the limitations “strains …. and” in line 2.
Conclusion
33)	No claims are allowed. Due to the improper dependency of new claim 23 from a non-elected method claim, no meaningful examination of this claim is possible.
34)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
35)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
36)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
37)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.



/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        


November, 2022